COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 02-14-00198-CV



IN RE DONNA LEE ANDERSON                                             RELATOR[S]




                            ORIGINAL PROCEEDING
                        TRIAL COURT NO. 324-410099-06




     ORDER OF DiSCHARGE ON WRIT OF HABEAS CORPUS




TO THE SHERIFF OF TARRANT COUNTY, TEXAS:

        In re Donna Lee Anderson, relator, has petitioned the Court of Appeals for

the Second District of Texas for a writ of habeas corpus, alleging that she is

illegally restrained of her liberty by you in Tarrant County, Texas by virtue of a

writ of commitment from the 324th District Court of Tarrant County, Texas.

        On Friday, June 20, 2014, the Court of Appeals for the Second District of

Texas       filed    relator's     petition   and     ordered      as     follows:
The court has considered relator's petition for writ of habeas corpus and
motion for emergency relief and is of the tentative opinion that relator may be
entitled to the relief sought or that a serious question concerning the relief
requires further consideration. Thus, relator shall be immediately discharged on
execution and filing of a bond in the amount of $500.00 and to be approved by
the Sheriff of Tarrant County, Texas, pending a final determination of relator's
petition for writ of habeas corpus and until otherwise ordered by this court.

      Therefore, you are commanded to immediately discharge relator if you

take the bond of relator in the sum of $500.00 in the terms and conditions of law

that she will abide by the decision of this court, which bond you will approve in

your official capacity and forward to the clerk of this court.

      Execute this order of discharge on writ of habeas corpus under the

penalties prescribed by law.

      ISSUED June 20, 2014.


          S?           A        .                 DEBRA SPISAK, CLERK
ATTEST:£/^y/S^>fo^^-^                             Q *            * '. g
         ANNE GARDNER                             Wjjy&r /LfUOcJO
          JUSTICE                                 By: Kent Moore, Deputy Clerk

                                       RETURN

      I waive formal service upon me of this order of discharge on writ of habeas
corpus, and under the authorization and direction I have received from the clerk
of the Court of Appeals for the Second District of Texas, I have discharged In re
Donna Lee Anderson, relator, from my custody upon taking, approving, and
transmitting to the clerk the bond prescribed in the order of discharge on writ of
habeas corpus.

      Executed     and     returned    to   the     court   on   this        day   of
                             20    .